President,
Excellencies,
Ladies and Gentlemen,
The United Nations General Assembly meets this year in a virtual format, in the shadow of COVID-19. The pandemic has taken an immense toll on our countries, our citizens, our economies, indeed on our entire way of life.
It has imposed a particular burden on those least able to bear it: countries with weak healthcare systems, and civilian populations suffering from insecurity, displacement, conflict and poverty.
The pandemic has also revealed the best of humanity — the heroic efforts of our front-line workers to provide care and essential services to those directly affected; the remarkable social cohesion, solidarity and civic responsibility of people throughout the world through many months of restrictions and disruptions to lives and livelihoods.
Mr. President,
The pandemic reminds us that multilateral responses to global challenges remain essential. The reality is that we are interconnected and interdependent. Even the strongest of us cannot succeed alone.
This is the guiding spirit of the United Nations since its foundation. The same unwavering commitment to working together underpinned Ireland’s candidature for a seat on the United Nations Security Council.
We are humbled and honoured that you, the members of the General Assembly, have placed your trust in us.
You elected Ireland because you believed that we could make a real contribution on the core mandate of the Security Council; the maintenance of international peace and security.
I promise that we will do everything we can to fulfil that trust.
It is sobering to consider that, since Ireland last served on the Security Council in 2001 and 2002, the number of issues on the Council’s agenda has tripled.
Violent conflict and insecurity continue to grow.
We face enduring global challenges: hunger and food insecurity; the existential threat of climate change; violations of international humanitarian and human rights law, and impunity for perpetrators.
The Security Council can, and must, play a central role in addressing them.
We are under no illusions. Deep divisions exist on the Council. But we do not accept that these divisions mean that the Council can step back from its responsibilities. It must fulfil the role entrusted to it by the UN Charter and by the member states.
Mr President,
Ireland joins the Council with firm principles and clear priorities.
Three principles will underpin our approach: Building Peace, Strengthening Prevention, and Ensuring Accountability. These are at the heart of the Council’s mandate.
Building peace means ensuring that we promote sustainable, durable solutions to conflict. A key aspect of this is peacekeeping. Ireland has a long-standing and proud record of continuous service on UN peacekeeping operations.
As a member of the Council, we will take a keen interest in shaping the mandates under which UN peacekeepers serve. We want to change aspects of peacekeeping for the better, for both peacekeepers and host communities.
In line with the Secretary-General’s Action for Peacekeeping initiative, peacekeeping operations must be adequately resourced, have access to appropriate training and be sensitive to local needs.
A commitment to upholding human rights and gender equality must be at the heart of all missions.
We also need to become much better at linking peacekeeping to peacebuilding, ensuring continued and sustained support for countries emerging from conflict.
Peacekeeping is a vital task; it saves lives and prevents conflict. But, as Secretary-General Guterres has frequently said, we need durable solutions to the causes of conflict.
In Ireland, we have had our own experience of conflict. We know that conflict resolution is a long and complex task. It is rarely smooth or linear. It takes commitment and belief.
The voices of women, young people and civil society must be central. Peace processes cannot succeed unless women are fully involved.
Mr President,
Regional organisations such as the European Union and the African Union are making an increasingly important contribution to how the UN responds to international crises.
Ireland is proud to play an active role in UN-mandated, EU led military crisis management missions and in EU civilian missions. Irish troops, police officers, judges, coastguards, experts in rule of law and security sector reform serve in UN, EU and OSCE missions around the world, from Mali to Lebanon to Ukraine.
We actively support African-led operations, both peacekeeping and preventative diplomacy missions, including through the African Union and IGAD, the Intergovernmental Authority on Development.
Strengthening prevention is also vital. The UN needs to deploy all its resources — country teams, special representatives, political missions, mediators and more — to intervene early; to highlight and stop human rights abuses; to prevent conflict and to support the efforts of local stakeholders in peacemaking and peacebuilding.
Crucially, we must address the factors underlying conflict, including insecurity, hunger, poor governance, climate change, violations of human rights, and the proliferation of small arms and light weapons.
We have heard the argument that issues like climate, hunger and human rights do not belong in the Security Council. That there are other fora to discuss these issues. That they do not belong in discussions of international peace and security.
Let me be very clear. We reject that argument.
It is not a case of either/or.
We know that climate change not only impedes sustainable development but also contributes to conflict.
We know that human rights abuses and the denial of justice can fuel radicalisation and extremism.
We know that poverty, hunger and resource deprivation fuel insecurity and violence.
We know that rising oceans pose an existential threat to some Small Island Developing States.
We know that without a firm commitment to supporting the poorest and most vulnerable countries on their development pathways, we will never adequately address insecurity and conflict. This drives Ireland’s commitment to reach our official development assistance target of 0.7 per cent of GNI by 2030.
We have ample evidence of these trends.
What we do not yet have is a Security Council ready and able to take on its responsibilities to address these issues. Ireland will do everything possible over the next two years to make all the progress we can.
Accountability will also be a watchword of our term on the Council.
Ireland stands firmly in support of the International Criminal Court. The Court has a unique and vital mission to ensure that those responsible for the most serious crimes of international concern cannot act with impunity. We are deeply concerned by any measures taken against the Court, and against its officials and staff.
Ireland remains firmly committed to upholding universal human rights, the dignity of all, and providing support to those who promote and defend human rights in the most difficult situations.
Humanitarian workers must be able to work safely while helping the most vulnerable.
The Security Council also has its own responsibility to prevent mass atrocity crimes. We strongly support the ACT Code of Conduct, which pledges Council members to act to prevent such crimes, as well as the French-Mexican initiative on restricting the use of the veto.
We have seen the veto repeatedly abused over recent years, to prevent the Council from taking necessary actions, including on access to vital humanitarian relief and in response to the use of chemical weapons in Syria.
This speaks to the wider need to reform the Council.
The longer the Council goes unreformed, and the longer African countries in particular are denied their rightful level of representation, the greater the threat to the legitimacy of the Council itself.
Accountability also extends to failures to respect the Resolutions of the Security Council. States cannot unilaterally decide which aspects of international law to adhere to, and which to set aside when politically inconvenient.
Mr President,
The Council has a large number of country situations on its agenda.
From Syria, to Libya, to Yemen, our approach will be driven by a profound concern for protecting citizens and improving humanitarian conditions.
We will support efforts for peace in Afghanistan, in which the rights of women must be included and respected.
We will also work tirelessly to promote tangible progress towards a two-state solution for Israel and Palestine.
Security Council resolutions set out recognised international parameters for an end to the Israeli-Palestinian conflict. These are reflected in the General Assembly resolution Ireland introduced in 2018, and balance the legitimate rights and responsibilities of both sides. As an international community, we need to create the space for direct negotiations.
Ireland has long championed disarmament and non proliferation.
We played an important role in negotiating the Treaty on the Prohibition of Nuclear Weapons, and are proud to have become the 41st country to ratify it, this year. Nuclear proliferation must remain at the heart of the Council’s work.
The Democratic People’s Republic of Korea must abandon all nuclear and other weapons of mass destruction and ballistic missile programmes in a complete, verifiable, and irreversible manner.
The Joint Comprehensive Plan of Action on Iran’s nuclear programme must be implemented in full — it is the most effective mechanism for preventing Iran from developing nuclear weapons.
Iran must also end destabilizing activities in the region, to create a context for an alternative future of economic cooperation and development.
Peace and security in Africa, a key focus of the Council, has been an important priority for Ireland since the deployment of Irish UN peacekeepers to the Congo 60 years ago.
On the Council, we will actively support peace and democratic progress in the Democratic Republic of Congo, Mali, the Central African Republic, Somalia, Sudan and South Sudan.
We will also carefully consider plans for the drawdown of some peacekeeping missions, ensuring there are no ‘cliff edge’ departures; rather, we need comprehensive and inclusive transition plans that safeguard progress towards security and development.
The Peacebuilding Commission has an essential role to play in this regard.
Mr President,
The Security Council is often criticised for its failure to prevent and resolve conflict.
Sometimes, that criticism is justified.
But we must also remember the successes. We have seen, for instance, the significant contribution that the Security Council and the wider UN system made to the peace process in Colombia, including the verification of the laying down of arms, clearance of ordnance, and the reintegration of former combatants.
Peacekeeping missions such as UNIFIL and UNDOF — both of which have strong Irish participation - provide vital stability in volatile regions.
Numerous peace agreements around the world have been brokered by the UN, with the active support of the Security Council.
But we need to see more concrete outcomes, more often.
That is what the Security Council was created to do. We must build the trust and political will necessary to achieve progress in even the most intractable conflicts.
My primary focus today has been on Ireland’s forthcoming membership of the Security Council.
But we are at all times cognizant that the United Nations is a far broader and deeper entity. The UN’s work on human rights, international development, disarmament, trade and economic cooperation, terrorism and crime, the use of technology and safety of cyberspace, remains critical.
We need to see full achievement of the Sustainable Development Goals, Agenda 2030 and Agenda 2063.
We must continue to support an effective, coherent multilateral response to Covid-19. The guidance and global coordination efforts by the World Health Organisation have been crucial. And Ireland is proud to be part of the European Union’s unprecedented global response, including support to the COVAX Facility, which will ensure developing countries have access to vaccines.
Mr President,
The United Nations is not one monolithic body. The United Nations is all of its 193-member states; it is us.
Small states such as Ireland depend on the rules-based international order to survive and to thrive.
As a member of the Council, we will tirelessly uphold the primacy of the United Nations and the multilateral system as a whole.
We will be guided by the principles of the UN Charter. We will listen. We will work across regional and ideological boundaries. We do not have historical baggage, or special interests. We intend, Mr. President, to make every day count. Thank you.